Motion Granted; Order filed March 26, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-19-00901-CV
                                   ____________

                       MELISA SYLVESTER, Appellant

                                        V.

                            BJORN M. NILSSON, Appellee


                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-34043

                                     ORDER

      The clerk’s record has been filed in this appeal. The reporter’s record has not
been filed. The court reporter has informed this court that appellant has not made
payment arrangements for the record. In response to our notice that unless
appellant paid or made arrangements to pay the court reporter, we might consider
and decide those issues that do not require a reporter’s record, appellant filed a
request for an extension.
       The clerk’s record was filed January 9, 2020. It does not reflect that
appellant was presumed indigent in the trial court or filed a statement of inability
to afford payment of court costs before the clerk’s record was filed. See Tex. R.
App. P. 20.1(b). In her response, appellant asserts that she filed a statement of
inability to pay for the reporter’s record in the trial court on February 27, 2020.

       This court has not been advised whether the statement was contested or the
ruling on any contest. To determine appellant’s indigency status, we issue the
following order for a partial clerk’s record.

       We order the Harris County District Clerk to file a supplemental clerk’s
record containing: (1) appellant’s statement of inability to afford payment of costs;
(2) the contest(s) to the statement, if any; (3) the trial court’s order ruling on any
contest; and (4) any other documents pertaining to the claim of indigence and any
contests thereto. The supplemental clerk’s record is to be filed with the clerk of this
court within fifteen (15) days of the date of this order.

       Appellant’s request for an extension of time to make arrangements to pay for
the reporter’s record is granted for fifteen (15) days after the supplemental clerk’s
record is filed.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.